DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 3, 2022, the rejections of claims 1-20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on August 1, 2022 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirase et al. (US Pub. 2007/0200185; hereinafter “Hirase”).
Hirase discloses [Re claim 1] an apparatus, comprising: a source region 12 (page 8, paragraph 107); a drain region 12 (page 8, paragraph 107); and a gate region (4B, 5, 6, 7) between the source and drain regions 12 (see fig. 9), wherein the gate region (4B, 5, 6, 7) comprises: a convex high-K dielectric material 4B (high dielectric constant gate insulating film 4B is formed in a convex shape; page 9, paragraph 122) between spacers (6, 7) (insulating offset sidewall and insulating sidewall; page 8, paragraph 107) such that the convex high-K dielectric material 4B is recessed (portions under insulating offset sidewalls 6 are recessed; see fig. 9); and a metal electrode 5 (metal gate electrode; page 3, paragraph 29) on the recessed convex high-K dielectric material 4B (see fig. 9).
Hirase discloses [Re claim 2] wherein the recessed convex high-K dielectric material 4B comprises one of hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium, strontium, yttrium, lead, scandium, niobium, or zinc (HfO2; page 8, paragraph 107).
Hirase discloses [Re claim 9] wherein the spacers (6, 7) comprise one or more of Al, Tu, Hf, Si, or N (HfO2, or SiO2 and SiN; page 8, paragraphs 108 and 112; page 10, paragraph 127).
Hirase discloses [Re claim 21] an apparatus, comprising: a channel region (a region under a gate region (4B, 5, 6, 7) and between source/drain regions 12) between a source region 12 and a drain region 12 (page 8, paragraph 107; see fig. 9); and a gate region (4B, 5, 6, 7) over the channel region (see fig. 9), the gate region (4B, 5, 6, 7) comprising: a convex gate dielectric 4B (high dielectric constant gate insulating film 4B is formed in a convex shape; page 9, paragraph 122) over the channel region and between spacers (6, 7) (insulating offset sidewall and insulating sidewall; page 8, paragraph 107) (see fig. 9), the convex gate dielectric 4B comprising a high-K dielectric material (HfO2; page 8, paragraph 107) and a metal electrode (metal gate electrode; page 3, paragraph 29) on the convex gate dielectric 4B (see fig. 9), wherein the metal electrode 5 is on portions of sidewalls of the spacers (6, 7) (see fig. 9).
Hirase discloses [Re claim 26] wherein the spacers (6, 7) comprise one or more of Al, Tu, Hf, Si, or N (HfO2, or SiO2 and SiN; page 8, paragraphs 108 and 112; page 10, paragraph 127).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 7, 8, 10-12, 14-16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirase in view of Ryu et al. (US Pub. 2016/0104788; hereinafter “Ryu”).
Hirase discloses [Re claim 3] wherein the recessed convex high-K dielectric material 4B is a first dielectric material (HfO2; page 8, paragraph 107).
Hirase fails to disclose explicitly wherein the recessed convex high-K dielectric material is on a second dielectric material different from the first dielectric material.
However, Ryu discloses an interfacial layer 122 including silicon oxide (page 5, paragraphs 93 and 94) is formed, wherein a recessed high-k insulation layer 123 (page 6, paragraph 108) is formed on the interfacial layer 122 (see fig. 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an interfacial layer under a high-k dielectric layer, as taught by Ryu, in order to provide an interface between a silicon channel layer and the high-k gate dielectric layer.
Ryu discloses [Re claim 4] wherein the second dielectric material comprises Si (silicon oxide; page 5, paragraph 94).  The motivation statement stated in the rejection of claim 3 also applies.
Hirase discloses [Re claim 5] wherein the first or second dielectric materials comprise a ferroelectric material (HfO2; page 8, paragraph 107; hafnium oxide is a ferroelectric material).
[Re claims 7 and 8] Hirase fails to disclose explicitly [Re claim 7] wherein the metal electrode comprises one or more of ruthenium, palladium, platinum, cobalt, nickel, or conductive metal oxides; and [Re claim 8] wherein the metal electrode comprises one or more of hafnium, zirconium, titanium, tantalum, aluminum, alloys of these metals, hafnium carbide, zirconium carbide, titanium carbide, tantalum carbide, or aluminum carbide.
However, Ryu discloses a gate electrode 130 comprises Ru for a lower gate electrode 132 (page 5, paragraphs 98 and 99), and aluminum for an upper gate electrode 137 (page 5, paragraph 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific material for a gate electrode, as taught by Ryu, in order to provide desired electrical characteristics appropriate for a transistor structure.
Hirase discloses [Re claim 10] a system, comprising: a transistor comprising: a source region 12 (page 8, paragraph 107); a drain region 12 (page 8, paragraph 107); and a gate region (4B, 5, 6, 7) between the source and drain regions 12 (see fig. 9), wherein the gate region (4B, 5, 6, 7) comprises: a convex high-K dielectric material 4B (high dielectric constant gate insulating film 4B is formed in a convex shape; page 9, paragraph 122) between spacers (6, 7) (insulating offset sidewall and insulating sidewall; page 8, paragraph 107) such that the convex high-K dielectric material 4B is recessed (portions under insulating offset sidewalls 6 are recessed; see fig. 9); and a metal electrode 5 (metal gate electrode; page 3, paragraph 29) on the recessed convex high-K dielectric material 4B (see fig. 9). 
Hirase fails to disclose explicitly wherein a memory; a processor coupled to the memory, the processor comprising the transistor; and a wireless interface to allow the processor to communicate with another device.
	However, Ryu discloses a memory 1130 (page 8, paragraph 159); a processor 1110 (page 8, paragraph 160) coupled to the memory 1130 (connected to one another through a bus 1150; page 8, paragraph 159; see fig. 20), wherein the processor 1110 includes a transistor (page 8, paragraph 160); and a wireless interface 1140 to allow the processor 1110 to communicate with another device (page 8, paragraph 160).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include certain computer parts in a system, as taught by Ryu, in order to obtain an electronic system that can be applied to a wireless communication device capable of transmitting and/or receiving information in a wireless environment (Ryu; page 8, paragraph 161).
Ryu discloses [Re claim 11] wherein the transistor is one of a double-gate transistor, a tri-gate transistor, a wrap-around, an all-around gate transistor, a nanoribbon transistor, or a nanowire transistor (a substrate 100 may include a fin type active pattern; page 3, paragraph 48; which forms a finFET, a tri-gate transistor).  The motivation statement stated in the rejection of claim 10 also applies.
Hirase discloses [Re claim 12] wherein the recessed convex high-K dielectric material 4B is substantially absent from being along at least portions of sidewalls (most of sidewall portions of the insulating offset sidewall 6, except bottommost sidewall portion) of the spacers (6, 7) (see fig. 9).
Hirase discloses [Re claim 14] wherein the recessed convex high-K dielectric material 4B comprises one of hafnium, silicon, oxygen, titanium, tantalum, lanthanum, aluminum, zirconium, barium, strontium, yttrium, lead, scandium, niobium, or zinc (HfO2; page 8, paragraph 107).
[Re claim 15] Hirase fails to disclose explicitly wherein the metal electrode comprises one or more of hafnium, zirconium, titanium, tantalum, aluminum, alloys of these metals, hafnium carbide, zirconium carbide, titanium carbide, tantalum carbide, or aluminum carbide.
However, Ryu discloses a gate electrode 130 comprises aluminum for an upper gate electrode 137 (page 5, paragraph 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific material for a gate electrode, as taught by Ryu, in order to provide desired electrical characteristics appropriate for a transistor structure.
Hirase discloses [Re claim 16] wherein the spacers (6, 7) comprise one or more of Al, Tu, Hf, Si, or N (HfO2, or SiO2 and SiN; page 8, paragraphs 108 and 112; page 10, paragraph 127).
Hirase discloses [Re claim 22] wherein the convex high-K dielectric material 4B is a first dielectric material (HfO2; page 8, paragraph 107).
Hirase fails to disclose explicitly wherein the convex high-K dielectric material is on a second dielectric material different from the first dielectric material.
However, Ryu discloses an interfacial layer 122 including silicon oxide (page 5, paragraphs 93 and 94) is formed, wherein a high-k insulation layer 123 (page 6, paragraph 108) is formed on the interfacial layer 122 (see fig. 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an interfacial layer under a high-k dielectric layer, as taught by Ryu, in order to provide an interface between a silicon channel layer and the high-k gate dielectric layer.
Hirase in view of Ryu discloses [Re claim 23] wherein the first dielectric material comprises one of hafnium or zirconium (HfO2; page 8, paragraph 107) and Ryu discloses the second dielectric material comprises silicon (silicon oxide; page 5, paragraphs 93 and 94).  The motivation statement stated in the rejection of claim 22 also applies.
[Re claims 24 and 25] Hirase fails to disclose explicitly [Re claim 24] wherein the metal electrode comprises one or more of ruthenium, palladium, platinum, cobalt, nickel, or conductive metal oxides; and [Re claim 25] wherein the metal electrode comprises one or more of hafnium, zirconium, titanium, tantalum, aluminum, alloys of these metals, hafnium carbide, zirconium carbide, titanium carbide, tantalum carbide, or aluminum carbide.
However, Ryu discloses a gate electrode 130 comprises Ru for a lower gate electrode 132 (page 5, paragraphs 98 and 99), and aluminum for an upper gate electrode 137 (page 5, paragraph 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific material for a gate electrode, as taught by Ryu, in order to provide desired electrical characteristics appropriate for a transistor structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 8, 2022